** Summary ** CALLING SPECIAL SCHOOL BOARD ELECTION A local board of education of a school district is not authorized to call a special election for purposes of filling a vacancy on said board; a county election board is authorized to call a special election for the purposes of filling a vacancy on a local board of education of a school district but only after a seventy (70) day period has expired after said vacancy occurs and accordingly, in no instance can such an election be held fewer than seventy (70) days after said vacancy occurs.  The Attorney General has considered your opinion request wherein you ask the following questions: "1. Can the board of education of a school district call a special election for the purpose of filling a vacancy on said board? "2. Can the county election board call a special election for the purpose of filling a vacancy on the board of education of a school district fewer than seventy (70) days after said vacancy occurs? "A. If the county election board can call a special election as set out in Question No. 2, can such election be held fewer than seventy (70) days after said vacancy occurs?" Title 70 Ohio St. 5-112 [70-5-112] (1971) provides as follows: "Any vacancy occurring on the board of education of a school district shall be filled by the board of education of such district for a period extending until the next regular school district election, at which time an election conducted as provided for in this code shall be held to fill any balance of the unexpired term; provided, however, that if the board of education does not fill the vacancy by appointment within seventy (70) days after the same occurs, it shall be mandatory on the part of the county election board to call a special election to fill the vacancy for the unexpired term, which election shall be held for the election of a board member only and said election shall be conducted in the same manner as a regular annual school election." (Emphasis added) Title 70 Ohio St. 2-101 [70-2-101](b) (1971) provides as follows: "A special election of the electors of any school district may be called by the board of education, or by a majority of the school district electors upon a petition filed with the clerk of the board of education for the purpose of voting upon any matter or question authorized by law. " A statute which is enacted for the primary purpose of dealing with a particular subject and which prescribes the terms and conditions of that particular subject matter prevails over a general statute which does not refer to particular subject matter but does contain language which might be broad enough to cover the subject matter if a special statute was not in existence, Reubin v. Thompson, 406 P.2d 263
(Okla. 1965). Accordingly, the provisions of Section 70 Ohio St. 5-112 [70-5-112] would prevail as being the legislative edict as to the filling of vacancies on local boards of education. Your attention, in this regard, is directed to the specific language of Section 5-112 which states: "That if the board of education does not fill the vacancy by appointment within seventy (70) days . . . ." This is to say that any and all vacancies can only be filled by appointment by the board of education until such time as the seventy (70) day period has expired after which the county election board is then authorized to call a special election to fill said vacancy. Therefore, it is the opinion of the Attorney General that your question be answered as follows: (1) The board of education of a school district is not authorized to call a special election for the purpose of filling a vacancy on said board; (2) A county election board is authorized to call a special election for the purpose of filling a vacancy on a local board of education of a school district but only after a period of seventy (70) days has expired after said vacancy occurs; (2A) Because the county election board cannot call a special election until the seventy (70) day period has run, it is obvious that the election itself cannot be held fewer than the seventy (70) days after said vacancy occurs.  (Larry L. French)